                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

GREGORY GIBBS and TATONYA
HUGGINS, on behalf of himself and
those similarly situated

              Plaintiffs,

v.                                                 Case No: 2:18-cv-434-FtM-38MRM

MLK EXPRESS SERVICES, LLC,
AMAZON LOGISTICS, INC.,
AMAZON.COM SERVICES, INC.,
MANIHONG M. PHANOUVONG,
LILA V. PHANOUVONG,
AMAZON.COM, INC. and AG PLUS
EXPRESS, LLC,

              Defendants.
                                          /

                                        ORDER1

       Before the Court is Defendant AG Plus Express, LLC’s Unopposed Motion for

Leave to File an Amended Motion to Dismiss (Doc. 55). To make its argument, AG

Express’ motion to dismiss refers to page numbers, section numbers, and counts from

the original complaint instead of the operative amended complaint. It now seeks to file

an amended motion to dismiss to fix these errors. The Court finds good cause to grant

AG Express’ motion.


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
      Accordingly, it is now

      ORDERED:

      1. Defendant AG Plus Express, LLC’s Unopposed Motion for Leave to File an

         Amended Motion to Dismiss (Doc. 55) is GRANTED.

             a. AG Express’ Motion to Dismiss (Doc. 52) is DENIED as moot. AG

                Express must file its amended motion to dismiss on or before

                November 3, 2018.

             b. Plaintiffs must file a response to AG Express’ amended motion on or

                before November 17, 2018.

      DONE and ORDERED in Fort Myers, Florida this 30th day of October 2018.




Copies: All Parties of Record




                                         2
